Citation Nr: 1104394	
Decision Date: 02/03/11    Archive Date: 02/14/11

DOCKET NO.  08-35 868	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to an initial increased disability rating for 
dysphagia, currently rated 30 percent disabling.

2.  Entitlement to an initial increased disability rating for 
dysphonia, currently rated 10 percent disabling.

3.  Entitlement to service connection for peripheral neuropathy, 
right upper extremity.

4.  Entitlement to service connection for peripheral neuropathy, 
left upper extremity.

5.  Entitlement to service connection for peripheral neuropathy, 
right lower extremity.

6.  Entitlement to service connection for peripheral neuropathy, 
left lower extremity.

7.  Entitlement to a temporary total convalescent rating under 38 
C.F.R. § 4.30 (2010) for treatment related to service-connected 
squamous cell carcinoma of the left vocal cord.

8.  Entitlement to Dependents' Educational Assistance (DEA) 
benefits under 38 U.S.C. § Chapter 35.

9.  Entitlement to restoration of a 100 percent disability rating 
for squamous cell carcinoma of the left vocal cord, from May 1, 
2008 to October 20, 2009.

10.  Entitlement to a total disability rating due to individual 
unemployability (TDIU) as a result of service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel




INTRODUCTION

The appellant, who is a Veteran, served on active duty from 
October 1968 to March 1972.

This matter comes to the Board of Veterans' Appeals (Board) from 
January 2008 and September 2008 rating decisions of a Department 
of Veterans Affairs (VA) Regional Office (RO).  


FINDINGS OF FACT

1.	The appellant in this case served on active duty from 
October 1968 to March 1972.

2.	On December 30, 2010, the Board was notified by the 
Department of Veterans Affairs (VA) Regional Office, St. 
Petersburg, that the appellant died in December 2010.


CONCLUSION OF LAW

Due to the death of the appellant, the Board has no jurisdiction 
to adjudicate the merits of this claim at this time.  38 U.S.C.A. 
§ 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2010); but see 
Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, 
§ 212, 122 Stat. 4145, 4151 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the appellant died during the pendency of the 
appeal.  As a matter of law, appellants' claims do not survive 
their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. 
Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); 
Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the 
merits has become moot by virtue of the death of the appellant 
and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. 
§ 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2010).

In reaching this determination, the Board intimates no opinion as 
to the merits of this appeal or to any derivative claim brought 
by a survivor of the veteran.  38 C.F.R. § 20.1106 (2010).  

The Board's dismissal of this appeal does not affect the right of 
an eligible person to file a request to be substituted as the 
appellant for purposes of processing the claim to completion.  
Such request must be filed not later than one year after the date 
of the appellant's death.  See Veterans' Benefits Improvement Act 
of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) 
(creating new 38 U.S.C. § 5121A, substitution in case of death of 
a claimant who dies on or after October 10, 2008).  As provided 
for in this new provision, a person eligible for substitution 
will include "a living person who would be eligible to receive 
accrued benefits due to the claimant under section 5121(a) of 
this title ...."  The Secretary will be issuing regulations 
governing the rules and procedures for substitution upon death.  
Until such regulations are issued, an eligible party seeking 
substitution in an appeal that has been dismissed by the Board 
due to the death of the claimant should file a request for 
substitution with the VA regional office (RO) from which the 
claim originated (listed on the first page of this decision).  


ORDER

The appeal is dismissed.




		
THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


